DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on November 18, 2021 and April 8, 2022 have been considered by the Examiner.

Allowable Subject Matter
Claims 14-31 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 14-31 is:
Regarding claims 14-31, the prior art does not teach or fairly suggest in combination with the other claimed limitations a power cable termination system comprising: wherein the termination cable conductor has an electrical resistance which is lower than the electrical resistance of the power cable conductor and provides a power reduction in the termination cable conductor per unit length, the power reduction in the termination cable conductor per unit length being proportional to the resistivity of the termination cable conductor times the cross-sectional area of the power cable conductor divided by the resistivity of the power cable conductor times the cross-sectional area of the termination cable conductor, and/or the termination cable insulation system has a higher insulation resistance per unit length than the power cable insulation system.
This limitations found in claims 14-31, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sica et al (US 10,135,177), Li et al (US 8,525,025), Adachi et al (US 8,319,101), Shaojun (US 8,137,124), Schmidt et al (US 8,037,705), Wilck (US 4,831,214), Oldham et al (US 4,245,134), Anderson (US 4,130,334) and Tregoning (US 4,090,767) disclose a power cable termination connector. 

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

July 14, 2022


/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848